—Appeal by the defendant from a judgment of the County Court, Suffolk County (Mullin, J.), rendered March 29, 2001, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
It is well settled that a motion to withdraw a plea of guilty is addressed to the sound discretion of the court (see CPL 220.60 [3]; People v Flakes, 240 AD2d 428; People v McGriff, 216 AD2d 330). In this case, the defendant’s unsupported conclusory allegations of innocence and pressure by his attorney to accept a plea of guilty did not warrant the vacatur of his plea (see People v Flakes, supra; People v Dickerson, 163 AD2d 610). Despite his subsequent protestations, the defendant knowingly, intelligently, and voluntarily pleaded guilty with the competent assistance of counsel, and there is nothing in the record which would indicate that the plea was either improvident or baseless (see People v Flakes, supra). Accordingly, the County Court providently exercised its discretion in denying the defendant’s motion to withdraw his plea of guilty without holding a hearing (see People v Dickerson, supra). Santucci, J.P., Smith, Gold-stein, H. Miller and Mastro, JJ., concur.